Per curiam.
The defendant excepted to the denial of his motions for a nonsuit and new trial, based upon his claim that the land was not identified. There was ample evidence by witnesses who were familiar with the land and. its location and of the possession and cultivation by the -plaintiff and his father for over twenty years, and of the present possession and ouster by the defendant. “One with knowledge, even though not a surveyor, may testify to such facts.” O. R. & L. Co. v. Armstrong, 18 Haw. 260.
Exceptions overruled.